TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00192-CR






Jose Ruiz, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT


NO. 0982517, HONORABLE BOB PERKINS, JUDGE PRESIDING







Appellant Jose Ruiz pleaded guilty before a jury to intoxication manslaughter and 
failing to stop and render aid.  See Tex. Penal Code Ann. § 49.08 (West 1994); Tex. Transp.
Code Ann. § 550.023 (West 1999).  After hearing evidence, the jury assessed punishment for the
former offense at imprisonment for twelve years, and at imprisonment for five years for the latter. 
The district court rendered a separate judgment of conviction for each offense.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by advancing a contention counsel says might arguably support the appeal.  See also
Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy
of counsel's brief was delivered to appellant, and appellant was advised of his right to examine
the appellate record and to file a pro se brief.  No pro se brief has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  A discussion of the contention advanced in counsel's brief would
serve no beneficial purpose.

The judgments of conviction are affirmed.



				                                                                      

				Jan P. Patterson, Justice

Before Justices Jones, Kidd and Patterson

Affirmed

Filed:   November 4, 1999

Do Not Publish